Military pay; Missing Persons Act of 191$; pay and allowance claim. — On October 28, 1976 the court entered the following order (as amended pursuant to order of October 29, 1976):
*749Before CoweN, Chief Judge, Davis and KrnsrziG, Judges.
“This case comes before the court on Plaintiffs’ Motion for liehearing and Defendant’s Response thereto [See opinion, ante at 499], Upon consideration thereof, the court finds that there may be an issue of fact as to whether Velma L. Crone was the financial dependent of her son, i.e., whether she was dependent upon him for more than one-half of her support. If she was, she has standing to sue along with Patricia Heide-man and Susan Sullivan.
“In view of the uncertainty, the issue is remanded to the trial judge, who shall, if plaintiff Crone so requests, hear evidence and determine whether Velma L. Crone was in fact dependent upon her son for more than one-half of her support. This determination should be made in advance of any other hearing on the merits. If the trial judge determines that she was a dependent in fact, the court’s opinion of July 9,1976, insofar as it dismissed the petition of Velma L. Crone, is vacated and withdrawn, and the trial judge shall thereafter permit her to participate as a party plaintiff in the proceedings heretofore remanded to the Trial Division.
“In all other respects, plaintiffs’ motion for rehearing is hereby denied.”